           Case 5:21-cv-00558-J Document 11 Filed 09/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA

KENNETH RAY BENCE,                               )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )       Case No. CIV-21-558-J
                                                 )
MICHAEL WOMBLE, et al.,                          )
                                                 )
               Defendants.                       )

                                            ORDER

       Plaintiff, a state prisoner proceeding pro se and in forma pauperis, brings this action

pursuant to 42 U.S.C. § 1983. The matter was referred to United States Magistrate Judge Gary M.

Purcell for initial proceedings consistent with 28 U.S.C. § 636. [Doc. No. 3]. On August 3, 2021,

Judge Purcell issued a Report and Recommendation recommending that this case be dismissed

without prejudice pursuant to the abstention doctrine set forth in Younger v. Harris, 401 U.S. 37

(1971), and Plaintiff’s appeal of a state court decision that is currently pending before the

Oklahoma Court of Criminal Appeals. [Doc. No. 10]. Plaintiff was advised of his right to object

to the Report and Recommendation by August 23, 2021. No objection has been filed. Plaintiff

has therefore waived any right to appellate review of the factual and legal issues in the Report and

Recommendation. See Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).

       Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 10] and

DISMISSES this case without prejudice based on Plaintiff’s pending appeal in state court and

Younger.
   Case 5:21-cv-00558-J Document 11 Filed 09/13/21 Page 2 of 2




IT IS SO ORDERED this 13th day of September, 2021.




                                    2
